Citation Nr: 0704991	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
polyarthritis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1970 to 
August 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2004.  This matter was 
originally on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have active rheumatoid arthritis.

2.  The veteran's polyarthritis is manifested by 
osteoarthritis, established by x-ray findings, of the distal 
interphalangeal (DIP) joint of the ring finger of the right 
hand, of the DIP joint of the index and long fingers of the 
left hand, and of the left acromioclavicular (AC) joint; 
there is no evidence of arthritis, established by x-ray 
findings, of the veteran's cervical spine, right shoulder, 
lumbar spine, hips, knees, ankles, or wrists.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for polyarthritis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.951, 4.1, 4.7, 4.40, 4.71a, 
Diagnostic Codes 5225, 5226, 5227 (2002); 5002, 5201, 5229 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2004 Remand, the Appeals 
Management Center AMC contacted the veteran and requested 
that he identify all healthcare providers who treated him for 
his polyarthritis, obtained all outstanding VA treatment 
reports, arranged for a VA special orthopedic examination for 
the purpose of ascertaining the nature and extent of severity 
of the veteran's polyarthritis.  

In addition, the AMC ensured compliance with the Veterans 
Claims Assistance Act of 2000.  With respect to the claims on 
appeal, VA met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in March 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2004 letter advised him that if there was 
any other evidence or information that he thought would 
support his claim, to let VA know.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   A 
letter dated in March 2006 advised the veteran of how VA 
assigns disability ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Although these 
letters were not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was ultimately provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in May 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in November 2000 
and July 2004. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The July 2004 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Based on the foregoing actions, the Board finds that, with 
respect to the issue of entitlement to an evaluation in 
excess of 20 percent for polyarthritis, there has been 
compliance with the Board's March 2004 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).



II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's disability is evaluated under Diagnostic Code 
5002, rheumatoid (atrophic) arthritis.  38 C.F.R. § 4.71a 
(2005).  Under Code 5002, rheumatoid arthritis is rated as 
either an active process or based on chronic residuals of the 
disease.  

Residuals such as limitation of motion or favorable or 
unfavorable ankylosis are rated under the appropriate 
diagnostic codes for the specific joints involved.  If the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis; the higher evaluation is 
to be assigned.  38 C.F.R., Part 4, § 4.71a, Diagnostic Code 
5002.

The medical evidence of record reveals no active rheumatoid 
disease process; therefore, the disability must be rated 
based on residuals.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The Board notes that the 20 percent disability evaluation 
currently assigned for the veteran's disability is a 
protected rating as it has been in effect for more than 20 
years.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 C.F.R. § 3.951(b).

Pursuant to the March 2004 Board Remand, the veteran 
underwent a special orthopedic examination in July 2004.  The 
veteran complained of deterioration of disc in cervical spine 
from C3-C6 level; pain in the base of the neck and shoulder 
areas; swelling, joint pain, and weak grip in the wrist and 
hand, lumbosacral spine pain and spasms two to three times a 
week; right hip giving out; pain, swelling, and giving out of 
the knees and ankles.       

After review of the claims file and physical examination of 
the veteran, he was diagnosed with questionable 
osteoarthritis of the cervical spine and lumbosacral spine, 
chondromalacia of both knee caps, mild osteoarthritic changes 
in the metacarpal phalangeal (MP), proximal interphalangeal 
(PIP) and DIP joints in both hands.  X-rays taken in August 
2004 showed mild osteoarthritis changes of the DIP joint of 
the ring finger of the right hand, early osteoarthritis 
changes of the DIP joint of the index and long fingers of the 
left hand, and moderately-severe osteoarthritis changes in 
the left AC joint.  However, x-rays of the veteran's cervical 
and lumbar spine, right shoulder, and wrists showed no bone 
deformity or disc space abnormality, and soft tissues were 
normal.  X-rays of the veteran's knees and ankles showed no 
bone deformity or joint abnormality.    

The examiner noted that the veteran had no evidence of 
rheumatoid arthritis and had never had any rheumatoid 
arthritis at any time during his life.  The examiner stated 
that the veteran's polyarthritis aches and pain were most 
likely from fibromuscular origin and that his symptoms at 
that time were most likely from muscular ligament origins.

Thus, since the veteran is only service-connected for 
polyarthritis, the Board will address only those joints which 
have actually been diagnosed with arthritis established by x-
ray findings, namely the 4th digit (ring finger) of the right 
hand, the 2nd and 3rd digits (index and middle fingers) of the 
left hand, and the left AC joint.     

With respect to limitation of motion of the fingers noted 
above, the criteria for rating limitation of motion of 
individual fingers of the hand were revised during the 
pendency of this appeal effective August 26, 2002.  See 67 
Fed. Reg. 48784 (July 26, 2002).  

Under the criteria in effect prior to August 26, 2002 (the 
former criteria), 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2002) provided that a compensable (10 percent) evaluation 
required favorable or unfavorable ankylosis of the index 
finger; Diagnostic Code 5226 (2002) provided that a 
compensable (10 percent) evaluation required favorable or 
unfavorable ankylosis of the middle finger; and Diagnostic 
Code 5227 (2002) provided that a noncompensable (0 percent) 
evaluation would be assigned for ankylosis of any other 
finger.  "Ankylosis" means immobility and consolidation of 
a joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary (Dorland's) 86 (24th 
ed., 1994).

Under the criteria in effect since August 26, 2002 (the new 
criteria), 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006) 
provides that an evaluation of 10 percent requires limitation 
of motion of the index or long finger with a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible or with extension 
limited by more than 30 degrees; Diagnostic Code 5230 (2006) 
provides that a noncompensable (0 percent) evaluation would 
be assigned for any limitation of motion for the ring or 
little finger.

The Board notes that on physical examination of the veteran's 
right hand in July 2004, the knuckles appeared to be swollen.  
Mild deformities were observed in the PIP and DIP joints.  
The flexors and extensor to all the fingers had normal 
strength.  Abductor, adductor, and first dorsal intraosseous 
to the thumb had normal strength.  Thenar and hypothenar 
muscles were normal.  Sensations were normal, circulation was 
okay in both arteries, and pinch between thumb and other 
fingers was normal.  

With respect to the left hand, the flexors and extensor to 
all the fingers, abductor, adductor, and first dorsal 
intraosseous to the thumb, thenar and hypothenar muscles were 
all within normal limits.  Sensations and circulations in the 
left hand were within normal limits, and pinch between thumb 
and other fingers was normal.  

The examiner noted that both wrist and hand examinations 
revealed mild swelling and mild weakness of wrist muscles in 
right wrist.  The veteran had mild osteoarthritic changes in 
the PIP and the DIP joints of both hands.  Wrist joint x-rays 
were normal.  VA x-rays, in August 2004, reflect that the 
veteran only had osteoarthritic changes at the DIP joint of 
the 4th finger of the right hand and at the DIP joints of the 
2nd and 3rd digits of the left hand.  X-rays of the remainder 
of the hands were unremarkable.  The Board will accord 
greater probative weight to the x-rays in determining where 
arthritis is located because of their more technical and 
scientific nature.

As the pinch between the thumb and the other fingers of both 
hands were normal, neither ankylosis of the fingers in 
question, which was required for a compensable evaluation 
under former Diagnostic Code 5225, nor limitation of motion 
of any of the fingers in question, which is required for a 
compensable evaluation under revised Diagnostic Code 5229 has 
been shown in his case by objective medical findings.  

With respect to limitation of motion of the veteran's left 
shoulder under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
motion limited to 25 degrees from the side warrants a maximum 
30 percent rating for a minor (non-dominant) joint.  For a 
minor (non- dominant) joint, a 20 percent rating is warranted 
for motion limited to midway between side and shoulder level 
or for motion limited to shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Board notes that on examination in July 2004, the veteran 
demonstrated 180 degrees of flexion, 180 degrees of 
abduction, 65 degrees of extension, 40 degrees of adduction, 
and 90 degrees of internal and external rotation.  There were 
no tender areas over the coracoid tuberosities AC joint or 
along the scapular border.  No weakness of any group of 
muscles was detected.  The examiner noted that both shoulders 
showed mild limitation of movements and some tenderness over 
the right trapezius muscle.  X-rays showed moderately severe 
osteoarthritic changes in the left AC joint which could count 
for pain in the left trapezius muscle area.  It was also 
observed on x-ray that the veteran had a piece of foreign 
body in left deltoid muscle area which appeared to be a piece 
of auto glass.  As the veteran demonstrated full range of 
motion in flexion, abduction, and internal and external 
rotation, limitation of motion of the left shoulder has not 
been shown in his case by objective medical findings.  

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (pertaining to painful motion) require that 
painful motion of a major joint or groups caused by 
degenerative arthritis (where the arthritis is established by 
X-ray) is deemed to be limited motion and entitled to a 
minimum 10 percent rating per joint, even in the absence of 
actual limitation of motion.  

The veteran has been assigned a 20 percent evaluation under 
Diagnostic Code 5002 that is, as noted above, protected.  In 
the absence of active rheumatoid process a higher evaluation 
under Diagnostic Code 5002 is not warranted.

For the purpose of rating disabilities due to arthritis, the 
shoulder is considered a major joint and multiple 
involvements of the interphalangeal, metatarsal, and carpal 
joints of the upper extremities are considered groups of 
minor joints. 38 C.F.R. § 4.45(f).  Thus, a 10 percent rating 
should be assigned for (1) index and middle fingers of the 
left hand, and (2) the left AC joint for a combined rating of 
20 percent.  However, the Board finds that a separate 10 
percent rating for the veteran's right ring finger is not for 
application, as the regulation requires multiple involvements 
of the interphalangeal joints; thus, a single joint of a 
single finger cannot be considered groups of minor joints.  
The combined evaluation arrived at by separately evaluating 
the joints does not result in a higher evaluation than 
already assigned.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the findings do not warrant a separate or combined 
rating in excess of 20 percent.  Strength in the involved 
joints is normal, and there is no evidence of such symptoms 
as weakness, incoordination, neurological impairment, or 
muscle atrophy.  Thus, given the findings as to range of 
motion, strength, atrophy, and neurological functioning for 
the service-connected polyarthritis in the right ring finger, 
left index and long fingers, and left AC joint, a separate or 
combined rating in excess of 20 percent for functional loss 
is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  

The Board also notes that there is no evidence of record that 
the veteran's polyarthritis causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
polyarthritis.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 

In view of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 20 percent for polyarthritis.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
polyarthritis is denied.


REMAND

With respect to the issue of entitlement to a TDIU, in 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

This issue was remanded by the Board in March 2004, in part, 
to schedule the veteran for a special VA orthopedic 
examination.  The medical specialist was requested to provide 
an opinion as to whether the service-connected orthopedic 
disability has rendered the veteran unable to perform all 
kinds of substantially gainful employment.  This was not 
done.  Further development is, therefore, needed in light of 
this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the VA physician who examined the veteran 
in July 2004.  The examiner should review 
the July 2004 examination report, 
together with the claims file, and 
provide an opinion as to whether the 
service-connected orthopedic disability 
has rendered the veteran unable to 
perform all kinds of substantially 
gainful employment.  If that examiner is 
not available, then a similarly situated 
examiner should offer an opinion.  If 
there is need for additional examination 
to answer the question, then the veteran 
must be afforded a new VA examination.  

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
        MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


